DETAILED ACTION
This is a response to Application # 17/155,952 filed on January 22, 2021 in which claims 1-20 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 35 U.S.C. § 112(a); claims 1-20 are rejected under 35 U.S.C. § 112(b); and claims 1-20 are rejected under 35 U.S.C. § 103.

Information Disclosure Statement
The first information disclosure statement filed January 22, 2021 complies with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.  

The second information disclosure statement filed January 22, 2021 fails to comply with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609 because the non-patent literature submitted does not contain the proper bibliographic information as required by 37 C.F.R. § 1.98(b)(5). Specifically, 37 C.F.R. § 1.98(b)(5) states “[e]ach publication listed in an information disclosure statement must be identified by … relevant pages of the publication.” (Emphasis added). Multiple non-patent literature references either failed to provide the appropriate citation to the relevant pages or provided incorrect citations to the relevant pages. It has been placed in the application file, but the information referred to 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. § 119(e) or under 35 U.S.C. §§ 120, 121, or 365(c) is acknowledged. 

Claim Objections
Claim 10 is objected to because it depends from claim 8, while claim 9 depends from claim 1. A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim that, in turn, refers to another preceding claim.
A claim that depends from a dependent claim should not be separated by any claim that does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, Applicants’ sequence will not be changed.  See MPEP § 608.01(n).
This objection will be held in abeyance upon Applicant’s request. 

Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11-20 are rejected under 35 U.S.C. § 112(a), as failing to comply with the enablement requirement. The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Regarding claims 1, 11, and 15, these claims repeatedly refer to actions being performed “without using any application programming language (API) calls on the platform device,” or similar, and “wherein the user interface is independent of application programming interface calls of the platform device.” In order to satisfy the enablement requirement of 35 U.S.C. § 112(a), a person of ordinary skill in the art must be able to make and use the invention without undue experimentation. See MPEP § 2164.01. In order to determine that undue experimentation would be required, several factors must be considered. These factors include “(A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.” See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The present claims would require undue experimentation when considering these factors. Under factor (A), the claims merely cover the basic functions of a web browser for the reasons discussed in the rejection below, with the mere addition of precluding the use of API calls, which conflicts with the state of the art under factor (C), infra. Additionally, factor (B) shows that the nature of the invention is to a computer-implemented invention, of which one of ordinary skill in the art would recognize to require significant resources in both time and manpower in programming complex computer applications due to the near infinite number of combinations of computer code. Further, factor (C), the state of the art, would require undue experimentation because it is widely recognized that “virtually all software has to request other software to do some things for it … us[ing] a set of standardized requests, called application programming interfaces (API).1” (Emphasis added). Thus, programmers would be unable to write such a program without at least some API calls to the operating system. Moreover, under factor (D), the level of ordinary skill in the art would require undue experimentation for the same reasons as factor (C); namely that computer programmers of ordinary skill would be unable to write such a computer program without some use of APIs. Likewise, factor (E) would require undue experimentation for these reasons as well, as the predictability of computer programming relies heavily on the use of APIs to do even basic tasks and virtually all computer programs rely on these. Thus, attempting to preclude the use of APIs would be highly unpredictable in result because the programmers would be required to metaphorically “reinvent the wheel,” which would lead to the introduction of new and unforeseen software bugs. Under factor (f), the inventors have provided no direction on how to perform these functions without using an API. In fact, the inventors explicitly state that “an appropriate API” is one of “multiple ways to implement the same or similar functionality.” (Spec. ¶ 110). Thus, the inventors actually provide direction to use an API, and not to perform the functions without an API, thereby requiring undue experimentation. Also, under factor (G), undue experimentation is required because no working models have been provided or even alleged to exist by the applicant. Finally, under factor (H), a large amount of experimentation is required for the reasons discussed under factors (A)-(G). 
Therefore, claims 1, 11, and 16 are not enabled.

Regarding claims 12-14 and 16-20, these claims depend from claims 11 or 15, respectively, and do not remedy the deficiencies of these claims. Therefore, claims 12-14 and 16-20 inherit the rejection of their parent claim above.

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 1, 11, and 15, these claims repeatedly refer to actions being performed “without using any application programming language (API) calls on the platform device,” or similar. As discussed above, a person of ordinary skill in the art would not understand what is claimed because a person of ordinary skill would not understand how a program performing the claimed functions could do so “without using any applications programming language (API) calls on the platform device” because virtually all computer programs use them. (Orenstein 1). Additionally, the present specification explicitly encourages the use of APIs. (Spec. ¶ 110). This would further confuse one of ordinary skill in the art when attempting to determine the scope of the invention. Therefore, these claims are indefinite. For purposes of examination, this limitation shall be interpreted to include the user interface not directly using any operating system level APIs.

Regarding claim 1, this claim includes the limitation “wherein the user interface is independent of application programming interface calls of the platform device, resulting in the user interface being compatible without change across different platform devices.”
A broad limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set 

Regarding claim 11, this claim includes the limitation “wherein the user interface is compatible without change across different platform devices due to the user interface not using any API calls of the platform device.”
A broad limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “due to the user interface not using any API calls of the platform device,” and the claim also recites “wherein the user interface is compatible without change across different platform devices,” which is the narrower statement of the limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.

Regarding claims 12 and 16-20, these claims recite limitations for “convert[ing] the tree of display nodes into one or more API calls” and “execut[ing] the one or more API calls,” or similar. These limitations directly contradict parent claims 11 and 15 that explicitly require that no API calls be used. 

Regarding claim 15, this claim includes the limitation “wherein the user interface is compatible without change across different platform devices as a result of the user interface being independent of any API calls of the platform device.”
A broad limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “as a result of the user interface being independent of any API calls of the platform device,” and the claim also recites “wherein the user interface is compatible without change across different platform devices,” which is the narrower statement of the limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.

Regarding claims 2-10, 12-14, and 16-20, these claims depend from at least one of the above claims and, therefore, inherit the rejection of that claim.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Tali Garsiel and Paul Irish; How Browsers Work: Behind the scenes of modern web browsers; August 5, 2011; HTML5Rocks.com; pages 1-52 (hereinafter Garsiel), as cited on the Information Disclosure Statement dated January 22, 2021, in view of Ispirli et al.; HotJava - Capabilities and Its Use in Education; January 1996; Pages 45-59 (hereinafter Ispirli).

Regarding claim 1, Garsiel discloses a system, comprising “a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations” (Garsiel 4-5) by disclosing the use of desktop and mobile computing devices, which one of ordinary skill in the art would understand requires the presence of processor and a memory storing instructions in order to function. Additionally, Garsiel discloses “the operations comprising: receiving, by a user interface from a platform device, a request to render a navigable location of the computerized application, the request comprising an identifier” (Garsiel 5) by disclosing that the browser receives a request for displaying (i.e., rendering) a web resource (i.e., a navigable location of the web browser) comprising a URI (i.e., an identifier). Further, Garsiel discloses “in response to the request: retrieving data associated with the navigable location; creating a tree of view objects based on the retrieved data” (Garsiel 17-19) by receiving the HTML tokens associated with the web document (i.e., the navigable location) and using those tokens to create a DOM tree. At least some of the DOM nodes comprise viewable data (i.e., view objects) such as the example text “Hello World.” Moreover, Garsiel discloses “identifying style properties defined for the view objects based on the identifier” (Garsiel 7) by parsing (i.e., identifying) the elements of the HTML document (i.e., view objects based on the identifier) for style data (i.e., style properties). Likewise, Garsiel discloses “outputting a tree of display nodes that respectively corresponds to the tree of view objects” (Garsiel 26-28, 45) by creating a render tree (i.e., a tree of display nodes, Garsiel 26-27) that “correspond[s] to the DOM elements” (i.e., corresponds to tree of view objects, Garsiel 28) and is output to the renderer’s paint() method (Garsiel 45). Finally, Garsiel discloses “wherein the tree of display nodes contains instructions to render the view objects according to the style properties” (Garsiel 26) where the render tree is a visual representation of the document based on the parsed styles, and thus contains instructions to render all objects according to the style properties.
Garsiel does not appear to explicitly disclose “wherein the user interface is independent of application programming interface calls of the platform device, resulting in the user interface being compatible without change across different platform devices.
However, Ispirli discloses the use of the HotJava web browser, which is written in java, “wherein the user interface is independent of application programming interface calls of the platform device, resulting in the user interface being compatible without change across different platform devices” (Ispirli 46-47) by disclosing that a java application, such as the HotJava web browser (i.e., a user interface), is architecture neutral (i.e., compatible without change  across different platform devices). 
2 Therefore, the Java application (i.e., the user interface) does not directly call any operating system APIs and is independent of those operating system APIs.
Garsiel and Ispirli are analogous art because they are from the “same field of endeavor,” namely that of web browser. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Garsiel and Ispirli before him or her to modify the HotJava web browser of Ispirli to operate according to the principles set forth in Garsiel.
The motivation/rationale for doing so would have been that of combining prior art elements according to known method to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1395 (U.S. 2007) and MPEP § 2143(I)(A). Garsiel teaches the “base device” for processing web pages in a web browser using the steps claimed. Further, Ispirli a known web browser that is independent of API calls on platform devices. Moreover, when combined, each element would function exactly as it does separately, namely the resultant web browser of the combination would process web pages according to Garsiel while being written in the Java programming language according to Ispirli. One of ordinary skill in the art would have recognized that these results would be predictable because Garsiel lays out the standards how a web browser does and should process a web page while Ispirli merely suggests a particular and well-known programming language for use in creating web browsers. 

Regarding claim 2, the combination of Garsiel and Ispirli discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Garsiel and Ispirli where the platform device comprises iPhones (i.e., smartphones); Chrome on mobile, which is known to operate on tablets and smartphones;3 and “desktop” (i.e.,  a personal computer).

Regarding claim 3, the combination of Garsiel and Ispirli discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Garsiel and Ispirli discloses “wherein the retrieving the data associated with the navigable location comprises communicating a request to a view model” (Garsiel 26) by communicating a request to the render for construction of a render tree, where the renderer contains definitions (i.e., models) of all the style views in order to perform this functionality. 

Regarding claim 4, the combination of Garsiel and Ispirli discloses the limitations contained in parent claim 3 for the reasons discussed above. In addition, the combination of Garsiel and Ispirli discloses “wherein the operations further comprise communicating from the view model to a data model to obtain the data” (Garsiel 27) by giving an example rendered code that requests (i.e., communicates) information (i.e., the data) from the document (i.e., the data model).

Regarding claim 5, the combination of Garsiel and Ispirli discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Garsiel and Ispirli discloses “wherein the operations further comprise receiving information corresponding to input by receiving user input at an address bar, which is a view object, and retrieving resources specified. 

Regarding claim 6, the combination of Garsiel and Ispirli discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, the combination of Garsiel and Ispirli discloses “wherein taking the action comprises communicating with a navigation system to navigate to a location” (Garsiel 5) where the action comprises the user entering (i.e., communicating) a URI into an address bar (i.e., a navigation system) to request HTML files (i.e., navigate to a location).

Regarding claim 7, the combination of Garsiel and Ispirli discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, the combination of Garsiel and Ispirli discloses “wherein receiving the information corresponds to receiving scroll input data, and wherein taking the action comprises determining a scroll position” (Garsiel 40) by changing the scrolling position. 

Regarding claim 8, the combination of Garsiel and Ispirli discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, the combination of Garsiel and Ispirli discloses “wherein taking the action comprises changing an interaction state of the view object” (Garsiel 16-17) by tokenizing the HTML document, which is based on the action to navigate to the HTML document, and changes interaction states under the tokenization process. 

Regarding claim 9, the combination of Garsiel and Ispirli discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Garsiel and Ispirli discloses “wherein the operations further comprise processing, via an abstraction layer, one or more by performing the functions of the web browser, including the previously discussed steps of visually rendering the web page, in a Java application, which a person of ordinary skill in the art would understand to be done through Java Virtual Machine4 (i.e., an abstraction layer).

Regarding claim 10, the combination of Garsiel and Ispirli discloses the limitations contained in parent claim 8 for the reasons discussed above. In addition, the combination of Garsiel and Ispirli discloses “wherein the abstraction layer couples the user interface to a user interface system of a smartphone, a user interface system of a tablet computing device, or a user interface system of a personal computer operating system” (Garsiel 5) where the abstraction layer couples the web browser (i.e., the user interface) to iPhones (i.e., smartphones); Chrome on mobile, which is known to operate on tablets and smartphones;5 and “desktop” (i.e.,  a personal computer).

Regarding claim 11, Garsiel discloses a system, comprising “a processor that executes computer-executable components stored in a computer-readable memory” (Garsiel 4-5) by disclosing the use of desktop and mobile computing devices, which one of ordinary skill in the art would understand requires the presence of processor and a memory storing instructions in order to function. Additionally, Garsiel discloses “the computer-executable components comprising: a user interface of a computerized application, wherein the user interface: receives, from a platform device, a request to render a navigable location of the computerized application” (Garsiel 5) by disclosing that the browser (i.e., a user interface of a computerized application) receives a request for displaying (i.e., rendering) a web resource (i.e., a navigable location of the web browser) comprising a URI (i.e., an identifier). Further, Garsiel discloses “retrieves, … data associated with the navigable location; creates, … a tree of view objects based on the retrieved data” (Garsiel 17-19) by receiving the HTML tokens associated with the web document (i.e., the navigable location) and using those tokens to create a DOM tree. At least some of the DOM nodes comprise viewable data (i.e., view objects) such as the example text “Hello World.” Moreover, Garsiel discloses “identifies, … style properties defined for the view objects based on an identifier in the request” ” (Garsiel 7) by parsing (i.e., identifying) the elements of the HTML document (i.e., view objects based on the identifier) for style data (i.e., style properties). Likewise, Garsiel discloses “outputs, … a tree of display nodes that respectively corresponds to the tree of view objects” (Garsiel 26-28, 45) by creating a render tree (i.e., a tree of display nodes, Garsiel 26-27) that “correspond[s] to the DOM elements” (i.e., corresponds to tree of view objects, Garsiel 28) and is output to the renderer’s paint() method (Garsiel 45). Finally, Garsiel discloses “wherein the tree of display nodes contains instructions to render the view objects according to the style properties” (Garsiel 26) where the render tree is a visual representation of the document based on the parsed styles, and thus contains instructions to render all objects according to the style properties.
Garsiel does not appear to explicitly disclose that no API calls of the platform device are used and, therefore, does not appear to explicitly disclose the steps of “retrieves, without using any application programming interface (API) calls of the platform device, data associated with the navigable location; creates, without using any API calls of the platform device, a tree of view objects based on the retrieved data; identifies, without using any API calls of the platform device, style properties defined for the view objects based on an identifier in the request; and outputs, without using any API calls of the platform device, a tree of display nodes that respectively corresponds to the tree of view objects, wherein the user interface is compatible without change across different platform devices due to the user interface not using any API calls of the platform device.”
by disclosing that a java application, such as the HotJava web browser (i.e., a user interface), is architecture neutral (i.e., compatible without change  across different platform devices). 
Additionally, a person of ordinary skill in the art prior to the effective filing date of the present invention understand that the Java application, defined by the Java object file, is not executed directly, but instead executed by the Java Virtual Machine, which itself interprets the Java bytecode into machine code.6 Therefore, the Java application (i.e., the user interface) does not directly call any operating system APIs and is independent of those operating system APIs.
Further, a person of ordinary skill in the art would recognize that when Garsiel and Ispirli were combined, the additional steps of Garsiel would also be performed without API calls of the platform device. Therefore, the combination of Garsiel and Ispirli at least teaches and/or suggests the claimed limitations “retrieves, without using any application programming interface (API) calls of the platform device, data associated with the navigable location; creates, without using any API calls of the platform device, a tree of view objects based on the retrieved data; identifies, without using any API calls of the platform device, style properties defined for the view objects based on an identifier in the request; and outputs, without using any API calls of the platform device, a tree of display nodes that respectively corresponds to the tree of view objects,” rendering them obvious.
Garsiel and Ispirli are analogous art because they are from the “same field of endeavor,” namely that of web browser. 

The motivation/rationale for doing so would have been that of combining prior art elements according to known method to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1395 (U.S. 2007) and MPEP § 2143(I)(A). Garsiel teaches the “base device” for processing web pages in a web browser using the steps claimed. Further, Ispirli a known web browser that is independent of API calls on platform devices. Moreover, when combined, each element would function exactly as it does separately, namely the resultant web browser of the combination would process web pages according to Garsiel while being written in the Java programming language according to Ispirli. One of ordinary skill in the art would have recognized that these results would be predictable because Garsiel lays out the standards how a web browser does and should process a web page while Ispirli merely suggests a particular and well-known programming language for use in creating web browsers. 

Regarding claim 12, the combination of Garsiel and Ispirli discloses the limitations contained in parent claim 11 for the reasons discussed above. In addition, the combination of Garsiel and Ispirli discloses “wherein the computer-executable components further comprise an abstraction layer that converts the tree of display nodes into one or more API calls of the platform device, and wherein the platform device executes the one or more API calls to cause the platform device to visually render the view objects according to the style properties” (Ispirli 46-47) by performing the functions of the web browser, including the previously discussed steps of visually rendering the web page, in a Java application, which a person of ordinary skill in the art would understand to be done through Java Virtual Machine7 (i.e., an abstraction layer) that converts the bytecode into a native operating system calls (i.e., one or more API calls).

Regarding claim 13, the combination of Garsiel and Ispirli discloses the limitations contained in parent claim 12 for the reasons discussed above. In addition, the combination of Garsiel and Ispirli discloses “wherein the abstraction layer couples the user interface to a user interface system of a smartphone, a user interface system of a tablet computing device, or a user interface system of a personal computer operating system(Garsiel 5) where the abstraction layer of the resultant combined web browser is couples the web browser to iPhones (i.e., smartphones); Chrome on mobile, which is known to operate on tablets and smartphones8; and “desktop” (i.e.,  a personal computer).

Regarding claim 14, the combination of Garsiel and Ispirli discloses the limitations contained in parent claim 12 for the reasons discussed above. In addition, the combination of Garsiel and Ispirli discloses “wherein the abstraction layer couples the user interface to a browser program running on the platform device” ” (Garsiel 5) where the abstraction layer couples the web browser (i.e., the user interface) to iPhones (i.e., smartphones); Chrome on mobile, which is known to operate on tablets and smartphones9; and “desktop” (i.e.,  a personal computer).

Regarding claim 15, it merely recites a non-transitory computer readable medium for embodying the system of claim 11. The non-transitory computer readable medium comprises computer software modules for performing the various functions. The combination of Garsiel and Ispirli comprises 

Regarding claim 16, the combination of Garsiel and Ispirli discloses the limitations contained in parent claim 15 for the reasons discussed above. In addition, the combination of Garsiel and Ispirli discloses “wherein the operations further comprise converting, by an abstraction layer operatively coupled to the processor, the tree of display nodes into one or more API calls of the platform device, wherein the platform device executes the one or more API calls to cause the platform device to visually render the view objects according to the style properties” (Ispirli 46-47) by performing the functions of the web browser, including the previously discussed steps of visually rendering the web page, in a Java application, which a person of ordinary skill in the art would understand to be done through Java Virtual Machine10 (i.e., an abstraction layer) that converts the bytecode into a native operating system calls (i.e., one or more API calls).

Regarding claim 17, the combination of Garsiel and Ispirli discloses the limitations contained in parent claim 16 for the reasons discussed above. In addition, the combination of Garsiel and Ispirli discloses “wherein the converting by the abstraction layer comprises converting the tree of display nodes into one or more API calls of a user interface system of a smartphone” (Garsiel 5) where the abstraction layer couples the web browser (i.e., the user interface) to iPhones (i.e., smartphones) and Chrome on mobile, which is known to operate on tablets and smartphones.11

Regarding claim 18, the combination of Garsiel and Ispirli discloses the limitations contained in parent claim 16 for the reasons discussed above. In addition, the combination of Garsiel and Ispirli discloses “wherein the converting by the abstraction layer comprises converting the tree of display nodes into one or more API calls of a tablet computing device” (Garsiel 5) where the abstraction layer couples the web browser (i.e., the user interface) to Chrome on mobile, which is known to operate on tablets and smartphones.12

Regarding claim 19, the combination of Garsiel and Ispirli discloses the limitations contained in parent claim 16 for the reasons discussed above. In addition, the combination of Garsiel and Ispirli discloses “wherein the converting by the abstraction layer comprises converting the tree of display nodes into one or more API calls of a personal computer operating system” (Garsiel 5) where the abstraction layer couples the web browser (i.e., the user interface) to a “desktop” (i.e.,  a personal computer).

Regarding claim 20, the combination of Garsiel and Ispirli discloses the limitations contained in parent claim 16 for the reasons discussed above. In addition, the combination of Garsiel and Ispirli discloses “wherein the converting by the abstraction layer comprises converting the tree of display nodes into one or more API calls of a browser program running on the platform device” (Ispirli 46-47) by performing the functions of the web browser, including the previously discussed steps of visually rendering the web page, in a Java application, which a person of ordinary skill in the art would understand to be done through Java Virtual Machine13 (i.e., an abstraction layer) that converts the bytecode into a native operating system calls (i.e., one or more API calls).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Stewart, US Publication 2004/0010714, System and method for implementing a web browser in the Java programming language.
Raduchel et al., US Patent 6,338,138, System and method for implementing a web browser in the Java programming language. 
Nguyen et al., US Patent 6,412,021, System and method for implementing a web browser in the Java programming language.
Chapman, US Patent 6,851,112, System and method for implementing a web browser in the Java programming language. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 David Orenstein; Application Programming Interface; Jan 10, 2000; Computerworld, Page 1.
        2 Simon Slangen; What is the Java Virtual Machine & How Does It Work?; April 2, 2012; MakeUseOf.com; Page 3.
        3 Mike Isaac; Chrome Web Browser Finally Comes to Android Phones, Tablets; February 7, 2012; wired.com; Page 1.
        4 Slangen at 3.
        5 Isaac at 1.
        6 Slangen at 3.
        7 Slangen at 3.
        8 Mike Isaac; Chrome Web Browser Finally Comes to Android Phones, Tablets; February 7, 2012; wired.com; Page 1.
        9 Isaac at 1.
        10 Slangen at 3.
        11 Isaac at 1.
        12 Isaac at 1.
        13 Slangen at 3.